DETAILED ACTION
This Office action is in response to the Amendment filed on 2 August 2022.  Claim(s) 1-17 are pending in the application.  Claim(s) 18-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a plurality of semiconductor devices disposed in one surface of the substrate to be inserted into the plurality of second cavities and positioned in the body, wherein the body includes: a plurality of conductive portions disposed in a first direction; and a plurality of insulation lines disposed in parallel in a second direction crossing the first direction between the plurality of conductive portions to electrically insulate the plurality of conductive portions, and wherein the plurality of insulation lines includes: a first insulation line passing through a bottom surface of the second cavity disposed on a first row; and a second insulation line passing through a bottom surface of the second cavity disposed on a second row.” However, as shown in Applicant’s  figures 17-21, a single semiconductor device is formed in the each of the plurality of second cavities. Similarly, in figures 4 and 5, only a single semiconductor device 400 is formed in the second cavity 110b. Therefore, claim 11 is rejected, since the claim contains subject matter which was not described in Applicant’s originally-filed specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al., US patent 8446004 B2; in view of Ashida, US patent 7682853 B2.
With respect to claim 11, Loh discloses a body (234, fig. 7 and 8) including a first cavity (where layer 335 formed in, fig. 8) passing through an upper surface, a second cavity (where layer 330 formed in, fig. 8) passing through a lower surface, and a plurality of surfaces configured to connect the first cavity (where layer 335 formed in, fig. 8) and the second cavity (where layer 330 formed in, fig. 8); a substrate (226, fig. 5) disposed on the lower surface of the body (234, fig. 7 and 8); and a plurality of semiconductor devices (214, fig. 8) disposed in one surface of the substrate (226, fig. 5) to be inserted into the second cavity (where layer 330 formed in, fig. 8) and positioned in the body (234, fig. 7 and 8), wherein the body (234, fig. 7 and 8) includes: a plurality of conductive (204/206, fig. 8) portions disposed in a first direction; and a plurality of insulation line (between 202b and 202a; between 2021 and 204a, fig. 6) disposed in parallel in a second direction crossing the first direction between the plurality of conductive (204/206, fig. 8) portions to electrically insulate the plurality of conductive (204/206, fig. 8) portions, and wherein the plurality of insulation line (between 202b and 202a; between 2021 and 204a, fig. 6) includes: a first insulation line (between 202b and 202a; between 2021 and 204a, fig. 6) passing through a bottom surface of the second cavity (where layer 330 formed in, fig. 8) disposed on a first row; and a second insulation line (between 202b and 202a; between 2021 and 204a, fig. 6) passing through a bottom surface of the second cavity (where layer 330 formed in, fig. 8) disposed on a second row.  
However, Loh does not disclose the first and second cavity (where layer 330 formed in, fig. 8) are a plurality of cavities.
Ashida discloses in figure 13-15 that multiple of cavities can be formed in a wafer simultaneously forming multiple optical device in a manufacturing process. The wafer is subsequently singulated to form a plurality of package bodies. It is well known in the art to form a plurality of semiconductor devices on a wafer and to subsequently separated these devices into individual package bodies. Therefore, it would have been obvious to a person having ordinary skill in the art to include a plurality of cavities for a plurality of semiconductor device to formed in, as taught by Ashida.
With respect to claim 12, Loh discloses wherein the plurality of surfaces (inclined surface and the recess surface 232, fig. 8) include a first surface (inclined surface transition to second cavity area 330, fig. 8) which is connected to the second cavity (where layer 330 formed in, fig. 8) and extends to be outwardly inclined, and a second surface (recess surface 232, fig. 8) which is connected to the first cavity (where layer 335 formed in, fig. 8) to vertically extend toward the substrate (226, fig. 5) and meets the first surface.  
With respect to claim 13, Loh discloses wherein the first surface has a parabolic shape (as shown in figure 7 the incline surface shaped as parabolic) of which a cross-sectional area increases in a direction away from the substrate (226, fig. 5).  
With respect to claim 14, Loh discloses wherein: the first cavity (where layer 335 formed in, fig. 8) has a polygonal shape (as shown in figure 8 the cross section of the first cavity has a 2-dimensional shape formed with straight lines); and the second surface (recess surface 232, fig. 8) is disposed between neighboring corners of the body (234, fig. 7 and 8).  
With respect to claim 15, Loh discloses wherein a vertical width of the second surface is formed to decrease in a direction toward the corner, and thus the second surface has a semicircular shape.  
With respect to claim 17, Loh discloses further comprising a light transmission member (335, fig. 8) provided with a plurality of coupling portions (flat recessed portion, fig. 8) coupled to a plurality of protruding portions (as shown in figure 8 that the protruding portion formed in area 232) disposed at an upper corner of the body (344 upper corner of body 234, fig. 7 and 8), and fixed to the body (234, fig. 7 and 8) by coupling of the plurality of protruding portions and the plurality of coupling portions.

Response to Arguments
Applicant’s arguments with respect to claims 11-17 have been considered but are moot in light of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822